Citation Nr: 1503613	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  06-13 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE


Entitlement to service connection for sleep apnea, to include as due to asbestos exposure and secondary to service-connected restrictive and obstructive pulmonary disease.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from November 1958 to September 1959.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2009 and June 2011, the Board remanded the case for further action by the originating agency.  When it returned to the Board in April 2013, the claim for entitlement to service connection for sleep apnea was denied.  The Veteran appealed the denial of his claim to the Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted a Joint Motion for Remand filed by the parties vacating and remanding the portion of the April 2013 decision that denied service connection for sleep apnea.  The appeal has now returned to the Board for further appellate action.

When the case was previously before the Board, the issues on appeal included entitlement to service connection for a chronic respiratory disability.  In a February 2013 rating decision, service connection was granted for restrictive and obstructive pulmonary disease with staged ratings assigned effective May 24, 2005.  This constitutes a full award of the benefits sought on appeal and the claim for service connection for a chronic respiratory disability is no longer before the Board.  

In its April 2009 and June 2011 remands, the Board referred the issue of entitlement to service connection for a cardiac disability to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The record does not indicate that this issue has been developed or adjudicated by the AOJ.  
Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).




FINDING OF FACT

The Veteran's obstructive sleep apnea was first demonstrated many years after service and is not etiologically related to exposure to asbestos or any other incident of active military service or a service-connected disability.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that sleep apnea was incurred due to asbestos exposure during his active duty service as a mechanic.  In the alternative, he contends that his sleep apnea is caused or aggravated by service-connected restrictive and obstructive pulmonary disease.  

The Board will first address the Veteran's claim for service connection on a direct basis.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes the presence of a current disability.  The Veteran was diagnosed with obstructive sleep apnea following a November 2006 sleep study at the Detroit VAMC and has continued to receive treatment for the condition throughout the claims period.  Additionally, sleep apnea was diagnosed upon VA examination in August 2011.  The Board therefore finds that the record establishes the presence of obstructive sleep apnea. 

The Veteran contends that his disability is the result of asbestos exposure during active service with the Army.  There is no specific statutory guidance concerning asbestos claims, nor has the VA Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The Court has also held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Manual at Subsection (h).  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  See VAOPGCPREC 4-2000.

The Veteran's service records confirm that he had some exposure to asbestos during service.  His DD-214 does not contain a military occupational specialty (MOS), but the Veteran has reported that he served as a mechanic with exposure to asbestos through various vehicle parts such as brakes.  The Veteran also reported during the August 2011 VA examination that his post-service employment included work as a crane operator.  VA attempted to verify the Veteran's asbestos exposure with the National Personnel Records Center (NPRC) in March 2011, but the NPRC responded that the Veteran's personnel records are not available for procurement due to destruction in a fire.  Despite the lack of personnel records, service treatment records include a notation verifying the Veteran's duties as a service mechanic.  The VA Manual notes that the servicing of friction products, such as clutch facings and brake linings, involves exposure to asbestos.  Manual at subsection (f).  The Board will therefore resolve all doubt in favor of the Veteran and find that he was exposed to asbestos during active duty service.   The presence of an in-service injury is demonstrated.  

The Board must now determine whether the Veteran's sleep apnea is etiologically related to his in-service exposure to asbestos.  Service treatment records do not indicate such a relationship; they are negative for evidence of sleep apnea.  The Veteran was seen at an Army clinic in January 1959 with complaints of worsening abdominal pain.  An upper respiratory infection (URI) was initially diagnosed and he was admitted for observation, but showed improvement and was discharged with a final diagnosis of a common cold.  His systems were normal at the July 1959 examination for separation and he denied experiencing any trouble sleeping on the accompanying report of medical history.  There is also no objective evidence of the sleep apnea until 1984, almost 15 years after service, when the Veteran reports he received treatment for sleep apnea at a private facility in Detroit.   

There is also no competent medical evidence in support of the claims.  The only medical opinions of record, those of an August 2011 VA examiner and an October 2014 VA medical expert, weigh against the claim.  The parties agreed in the February 2014 Joint Motion for Remand that the August 2011 VA medical opinion was not adequate as it did not consider the Veteran's asbestos exposure, but the Board finds that the October 2014 VA medical expert opinion is adequate and entitled to substantial probative weight.  After reviewing the complete claims file, the VA expert found that it was less likely than not that the Veteran's sleep apnea was etiologically related to his asbestos exposure during active duty service.  The expert noted that there is no published epidemiological or pathophysiologic research linking asbestos exposure to sleep apnea.  In addition, the expert found that the Veteran's other medical problems, including a history of smoking, heart disease, obesity, obstruction of the nasal passages, a large tongue base, and a collapsing airway were the driving factors of his sleep apnea.  The October 2014 medical opinion was accompanied by a full rationale and was based on a full and accurate review of the evidence of record.  It is therefore entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has considered the Veteran's statements connecting his sleep apnea to active duty service and asbestos exposure.  The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007) (lay persons not competent to diagnosis cancer).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  Furthermore, the Board notes that the Veteran has not reported a history of continuing symptoms since service.  The Board discusses the Veteran's reported symptoms in the context of using lay evidence to prove the nexus element of a service connection claim under 38 C.F.R. § 3.303(a) and (d), but not 38 C.F.R. § 3.303(b).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's contentions regarding direct service connection are clearly outweighed by the competent medical evidence of record, including the October 2014 VA medical expert opinion, and service connection for sleep apnea as directly due to service is not warranted. 

Turning to whether service connection is warranted on a secondary basis, service connection is provided for a disability which is proximately due to, the result of, or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310.  The Veteran contends that his sleep apnea is caused or aggravated by service-connected restrictive and obstructive pulmonary disease.  There is no competent evidence in support of the claim for secondary service connection.  None of the Veteran's treating physicians have indicated a link exists between the service-connected pulmonary disability and sleep apnea, and as noted above, the Veteran is not competent to provide an opinion regarding the etiology of his claimed disability.  Jandreau, 429 F.3d at 1377.  Additionally, the October 2014 VA medical expert specifically found that the Veteran's sleep apnea was not etiologically related to any pulmonary disability.  The expert found that the mild severity and pattern of the 
restrictive and obstructive pulmonary disease, as well as the timing of the diagnosis (many years after the Veteran's reported initial diagnosis of sleep apnea in 1984), made it less likely than not that the pulmonary condition caused or aggravated the Veteran's sleep apnea.  As there is no competent evidence in support of the claim for secondary service connection, it must be denied.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's sleep apnea was many years after his separation from active duty service.  In addition, the weight of the competent evidence is clearly against a finding that sleep apnea is related to active duty service or service-connected pulmonary disease.  The weight of the evidence is therefore also against a nexus between the claimed disability and active duty service or a service-connected disorder.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim on any basis and it is denied. 38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a June 2005 letter.  He also received notice regarding the disability-rating and effective-date elements of the claim in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was then readjudicated in the February 2013 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided a proper VA physical examination in August 2011 and an adequate VA expert medical opinion in October 2014 in response to his claim.

VA has also obtained all available records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  With respect to VA treatment, the Veteran reported receiving care at the Detroit VAMC from January 2002 to October 2003.  In December 2010, the RO issued a memorandum detailing attempts to obtain records from the Detroit VAMC during this period, but concluded that such records were not available.  A May 2010 response from the VA facility also specified that they had no records pertaining to the Veteran during the period prior to October 2003.  Regarding private treatment, the Veteran has reported undergoing some private treatment for the claimed disability; he submitted medical release forms in May 2009 for two private facilities to allow VA to obtain records of treatment on his behalf.  One of the facilities, Pulmonary and Critical Care, responded to VA's request for information in August 2010 by stating that they had no records pertaining to the Veteran.  VA made multiple attempts to obtain records from the other doctor identified by the Veteran, Dr. Clifford Weldon, but no response was received.  In an August 2010 statement, the Veteran instructed VA to proceed with adjudicating his claims without additional attempts to obtain the identified records as they did not contain information relevant to the claim for sleep apnea.  The Board therefore finds that VA has obtained all available records of VA and private treatment.  

The Board also finds that VA has complied with the April 2009 and June 2011 remand orders of the Board.  In response to the Board's remands, efforts were made to obtain the private and VA records identified by the Veteran.  As discussed above, these efforts were not successful and the Board has determined that all available treatment records have been procured.  The Veteran's claim was also developed in accordance with the provisions of the VA Manual pertaining to claims based on asbestos exposure.  The record documents VA's efforts to verify the Veteran's exposure during service, including a February 2013 RO memorandum concluding that the Veteran was exposed to asbestos during active duty service.  The Veteran was also provided a VA examination in August 2011 and an expert medical opinion addressing the etiology of the claimed sleep apnea was obtained in October 2014.  The case was also readjudicated in the February 2013 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for sleep apnea, to include as due to asbestos exposure and secondary to service-connected restrictive and obstructive pulmonary disease, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


